Name: Commission Regulation (EC) No 2867/2000 of 27 December 2000 amending Regulation (EC) No 2305/95 establishing detailed rules for application in the pigmeat sector of the arrangements provided for in the free trade agreements between the Community, of the one part, and Estonia, Latvia and Lithuania, of the other part and amending Regulation (EC) No 2333/2000 establishing the quantity of certain pigmeat products available for the first quarter of 2001 under the arrangements provided for by the free trade agreements between the Community, of the one part, and Latvia, Lithuania and Estonia, of the other part
 Type: Regulation
 Subject Matter: foodstuff;  animal product;  trade;  international trade;  Europe
 Date Published: nan

 Avis juridique important|32000R2867Commission Regulation (EC) No 2867/2000 of 27 December 2000 amending Regulation (EC) No 2305/95 establishing detailed rules for application in the pigmeat sector of the arrangements provided for in the free trade agreements between the Community, of the one part, and Estonia, Latvia and Lithuania, of the other part and amending Regulation (EC) No 2333/2000 establishing the quantity of certain pigmeat products available for the first quarter of 2001 under the arrangements provided for by the free trade agreements between the Community, of the one part, and Latvia, Lithuania and Estonia, of the other part Official Journal L 333 , 29/12/2000 P. 0014 - 0016Commission Regulation (EC) No 2867/2000of 27 December 2000amending Regulation (EC) No 2305/95 establishing detailed rules for application in the pigmeat sector of the arrangements provided for in the free trade agreements between the Community, of the one part, and Estonia, Latvia and Lithuania, of the other part and amending Regulation (EC) No 2333/2000 establishing the quantity of certain pigmeat products available for the first quarter of 2001 under the arrangements provided for by the free trade agreements between the Community, of the one part, and Latvia, Lithuania and Estonia, of the other partTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2341/2000 of 17 October 2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with Latvia(1), and in particular Article 1(3) thereof,Having regard to Council Regulation (EC) No 2766/2000 of 14 December 2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with Lithuania(2), and in particular Article 1(3) thereof,Whereas:(1) Commission Regulation (EC) No 2305/95(3), as last amended by Regulation (EC) No 1430/2000(4), lays down rules for application in the pigmeat sector of the arrangements laid down in these Agreements. It should be amended in line with the provisions on pigmeat products adopted by Council Regulations (EC) No 2341/2000 and (EC) No 2766/2000.(2) Commission Regulation (EC) No 2333/2000(5) determines the quantities, pursuant to Regulation (EC) No 2305/95, available for the period 1 January to 31 March 2001. It should be amended in line with the new annual quantities given in Annex I to this Regulation.(3) The provisions in this Regulation for Latvia should be applied from 1 July 2000 in parallel with Regulation (EC) No 2341/2000. The provisions in this Regulation for Lithuania should be applied in parallel with Regulation (EC) No 2766/2000 from 1 January 2001.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat,HAS ADOPTED THIS REGULATION:Article 1Annexes I.A and I.B to Regulation (EC) No 2305/95 are replaced by Annex I to this Regulation.Article 2The Annex to Regulation (EC) No 2333/2000 is replaced by Annex II to this Regulation.Article 3This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply with effect from 1 July 2000. However, for imports from Lithuania, Articles 1 and 2 are applicable from 1 January 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 December 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 271, 24.10.2000, p. 7.(2) OJ L 321, 19.12.2000, p. 8.(3) OJ L 233, 30.9.1995, p. 45.(4) OJ L 161, 1.7.2000, p. 51.(5) OJ L 269, 21.10.2000, p. 13.ANNEX I"A. Products originating in Lithuania>TABLE>B. Products originating in LatviaReduction of 100 % in Common Customs Tariff duty>TABLE>"ANNEX II"ANNEX>TABLE>"